Citation Nr: 0832468	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  02-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a thyroid goiter.

2.  Entitlement to service connection for residuals of a 
right breast lump.

3.  Entitlement to service connection for multiple sclerosis 
(MS).

4.  Entitlement to service connection for optic neuritis, to 
include as secondary to MS.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on: inactive duty from June 15, 1975 to 
July 26, 1975; inactive duty from September 22, 1975 to June 
10, 1977; inactive duty from July 11, 1977 to September 29, 
1977; active duty from September 1977 to July 1979; inactive 
duty for training (INACDUTRA) from May 1, 1983 to April 30, 
1984; active duty for training (ACDUTRA) from April 30, 1984 
to May 2, 1984; ACDUTRA from May 31, 1984 to June 1, 1984; 
annual training on June 20, 1998; annual training from July 
11, 1998 to July 19, 1998; annual training from July 25, 1998 
to July 26, 1998; inactive duty from August 1, 1998 to August 
2, 1998; special tour from August 15, 1998 to August 16, 
1998; special tour on September 9, 1998; inactive duty from 
September 12, 1998 to September 13, 1998; inactive duty on 
October 4, 1998; inactive duty from November 6, 1998 to 
November 8, 1998; inactive duty from November 14, 1998 to 
November 20, 1998; inactive duty on December 5, 1998; and 
inactive duty from June 11, 1999 to July 30, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims.

The veteran was scheduled to appear for a Board Central 
Office hearing in November 2002, but she failed to appear.  
Accordingly, the veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

The issues of entitlement to service connection for MS and 
optic neuritis, to include as secondary to MS, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran will be informed if any further 
action on her part is required.




FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that residuals of a right breast lump are the result of a 
disease or injury in active duty service or during ACDUTRA.

2.  The preponderance of the evidence is against a finding 
that a thyroid goiter is the result of a disease or injury in 
active duty service or during ACDUTRA.


CONCLUSIONS OF LAW

1.  Residuals of a right breast lump were not incurred in or 
aggravated by active military service or ACDUTRA.  38 
U.S.C.A. §§ 1110, 1131, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A thyroid goiter was not incurred in or aggravated by 
active military service or ACDUTRA.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claims.  

Following the initial adjudication of the veteran's claims, a 
letter dated in April 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  See Pelegrini II, at 120-21.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claims, this was not prejudicial to her, since (1) she 
initiated her claims prior to the enactment of the VCAA, (2) 
she was subsequently provided adequate notice in April 2006, 
(3) she was provided ample time to respond with additional 
argument and evidence and the claims were readjudicated and 
(4) an additional supplemental statement of the case was 
provided to the veteran in May 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The April 2006 letter also provided the veteran with notice 
of now VA determines the appropriate disability ratings or 
effective dates to be assigned when claims are granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the claims of entitlement to service connection for 
a thyroid goiter and right breast lump, the Board concludes 
VA examinations are not needed because the only evidence 
indicating the veteran suffered an event, injury or disease 
in active duty service or during ACDUTRA is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that her thyroid goiter and the residuals 
of a right breast lump are the result of her time in the 
Reserves.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2007).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, under 
38 U.S.C. §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. 
§ 3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Thus, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  See 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

The veteran's claims turn on the question of when she served 
on active duty and ACDUTRA and whether these conditions were 
diagnosed within those time periods.  The evidence of record 
establishes that the veteran served on active duty from 
September 1977 to July 1979 and in the Reserves from 1975 to 
1977 and from 1979 to 1999.  She had ACDUTRA from April 30, 
1984 to May 2, 1984 and from May 31, 1984 to June 1, 1984 
with INACDUTRA from May 1, 1984 until her discharge in 1999.

Review of the evidence of record establishes the veteran's 
diagnoses of a thyroid goiter and a right breast lump.  
Element (1) of Hickson is satisfied.

Regarding the thyroid goiter, this condition was diagnosed in 
October 1998 and in November 1998, the veteran underwent a 
successful ultrasound-guided fine needle aspiration biopsy of 
a right thyroid nodule.  See private treatment records, Akron 
City Hospital, October 29, 1998 and November 10, 1998.  
Recheck of the goiter in December 1998 indicated that the 
veteran's thyroid goiter was 1.4 centimeters (cm) in size and 
there was a low chance of malignancy.  See private treatment 
record, J.K.S., M.D., December 21, 1998.  The veteran had a 
follow-up ultrasound in July 1999, and a pathology report 
dated in September 1999 stated no malignant cells were 
identified and the cellular findings were consistent with 
simple adenoma or nodular goiter.  See private treatment 
record, R.G.P., D.O., July 15, 1999; pathology report, S.K., 
M.D., September 15, 1999.  A later ultrasound of the thyroid 
in November 2004 noted no significant change since the 
original assessment.  See private treatment record, Akron 
City Hospital, November 12, 2004.


Regarding the residuals of a right breast lump, the Board 
notes that a mammogram performed in 1990 showed a moderate 
amount of fibroglandular tissue in the breasts.  There were 
no dominant masses or suspect pathologic calcifications seen.  
The overall impression was no evidence of malignancy.  See 
private treatment record, Akron City Hospital, October 27, 
1990.  In February 1993, the veteran had another mammogram, 
which was positive for an eight millimeter density of the 
right breast.  A biopsy performed in March 1993 was benign.  
The veteran was also diagnosed with a left breast Bartholin 
cyst.  See private treatment records, February 15, 1993 and 
March 31, 1993.  In November 1998, the veteran's mammogram 
was noted as abnormal.  A nodular density measuring 1.5 cm 
was noted, with no specific features of malignancy.  See 
private treatment records, Reflections Breast Health Center, 
November 30, 1998.  The veteran had two subsequent mammograms 
in May 1999 and November 1999.  Both noted no significant 
change since initial diagnosis and there was no evidence of 
cancer.  See private treatment records, May 3, 1999 and 
November 22, 1999.

The Board notes that while the veteran received these initial 
diagnoses while she was in the Reserves, she was not on 
active duty or ACDUTRA.  There is no medical evidence of 
record establishing a connection between a thyroid goiter 
and/or residuals of a right breast lump, with service.  The 
only evidence in support of the veteran's claims is lay 
statements alleging that these conditions are the result of 
her Reserve service.  The Board acknowledges that the veteran 
is competent to give evidence about what she experiences; for 
example, she is competent to discuss the medical issues she 
had in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  She is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  




Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  While the 
veteran has been diagnosed with a thyroid goiter and a right 
breast lump (satisfying element (1) of Hickson), these 
conditions were not diagnosed during a period of active duty 
or ACDUTRA.  Additionally, there is no medical evidence 
connecting these disabilities to a disease or injury in 
service, other than the veteran's unsupported lay statements.  
As such, the veteran's claims must fail.  For the reasons and 
bases discussed above, a reasonable doubt does not exist that 
her current disabilities are related to service.  There is 
not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a thyroid goiter is 
denied.

Entitlement to service connection for residuals of a right 
breast lump is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims 
of entitlement to service connection for MS and optic 
neuritis, to include as secondary to MS.

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 
38 C.F.R. § 3.303(d) (2007).  For MS, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within seven years following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

The Board observes in passing that the regulation calls for 
the claimed disease to be manifested to a "compensable" 
degree, that is "to a degree of 10 percent or more."  See 38 
C.F.R. § 3.307(a)(3) (2007).  Any manifestation of MS is 
rated 30 percent disabling.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2007).  Thus, any manifestation of MS 
within the seven-year presumptive period would be to a 
compensable degree.

The veteran contends that while she was diagnosed with MS in 
1998, the symptoms of MS were present in the early 1980s 
(during the presumptive period) and were not properly 
identified as such.  In reviewing the evidence of record, the 
Board notes the multiple theories of entitlement advanced by 
the veteran.  The veteran has alleged that her currently 
diagnosed MS could be a result of mandatory immunizations or 
the result of stress during her time in the Reserves.

In October 2000, L.A.S., M.D. stated that the physical and 
psychological stressors while the veteran was involved in 
very active Reserve work may well have brought out something 
which would have otherwise lain dormant.  Dr. S. concluded 
that it appeared that the veteran had MS since the early 
1980s.  Unfortunately, due to a family history of diabetes 
mellitus and her status as an African American, MS was 
probably not considered as a diagnosis until later.  See 
letter from L.A.S., M.D., October 10, 2000.

In August 2002, a treatment note of T.J.C., M.D. indicated 
that he had reviewed the veteran's service medical records.  
In particular, the January 1982 periodic examination noted 
the veteran's complaints of cramping in the legs and 
lameness.  The veteran reported that she suffered with 
neurogenic bladder, swallowing difficulties, visual problems, 
cognitive memory problems and fatigue.  In particular, the 
veteran claimed that multiple summer deployments were 
stressful, vigorous physical activity and severe heat 
contributed to or exacerbated her symptoms.  Overall, the 
examiner stated that the difficulties the veteran related for 
the prior 10-20 years appeared to be of neurologic origin.  
While the veteran was not formally diagnosed with MS until 
1998, it appeared to be of neurologic origin and early 
manifestations were shown many years prior to formal 
diagnosis.  "Based on her history, physical evaluation and 
review of the magnetic resonance imaging findings, I feel to 
the best of my medical ability, that her long history of 
symptoms prior to diagnosis were consistent with MS."  See 
private treatment record, Oak Clinic for Multiple Sclerosis, 
August 15, 2002.

In November 2002, the flight surgeon who evaluated the 
veteran in 1998 submitted a letter on her behalf.  It was 
noted that although there is no proven direct cause and 
effect between the veteran's time in service and her disease 
process, there are certainly many facets of participation 
(hot weather operations, chemical warfare, etc.) that would 
aggravate the disease process until the time of discovery.  
The surgeon opined that because the veteran was an extremely 
active participant in the Reserves, experienced fatigue and 
other symptoms during her Reserve deployments, this in 
retrospect could be attributed to MS.  See Statement of 
J.D.P., Major, USAFR, MC, FS, November 13, 2002.

In November 2007, the VA examiner noted that the veteran's 
neurological examination showed internuclear ophthalmoplegia, 
minimal truncal ataxia, minimal spasticity in the lower left 
extremity with mild sensory loss.  It was concluded that it 
was at least as likely as not that these deficits were due to 
MS that appeared during service.  See VA examination report, 
November 14, 2007.

While the Board acknowledges the aforementioned statements 
that appear to be in favor of the veteran's claim for MS, 
none of these medical opinions address whether any of the 
veteran's symptoms allegedly related to MS manifested within 
the seven-year presumptive period.  Additionally, these 
medical opinions fail to address how the veteran's non-
service related stressors played a role in her diagnosed MS.  
As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin at 175.  
For the reasons described below, the veteran's claim must be 
remanded for another VA opinion.

Since the award of service connection could impact the 
veteran's pending claim for optic neuritis, to include as 
secondary to MS, now on appeal, the two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, 
following the issuance of a new VA examination regarding the 
veteran's MS claim, the RO/AMC should readjudicate the 
veteran's claim for optic neuritis.  If necessary, the claims 
should be returned to the Board for further adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a new VA 
medical examination regarding her MS.  The 
examiner should thoroughly review the 
veteran's claims file and note this has been 
accomplished in the examination report.  The 
veteran was only on ACDUTRA from April 30, 
1984 to May 2, 1984 and from May 31, 1984 to 
June 1, 1984.  The remainder of her Reserve 
service was inactive duty for service.  The 
examiner is requested to address the 
following:

a)  Identify any symptoms in service 
that could indicate early signs of MS.  
In particular, if any symptoms are 
noted, did they occur during the 
veteran's periods of active duty service 
or ACDUTRA?

b)  Could the stress of active duty 
service or ACDUTRA cause or exacerbate 
MS?  Could non-service related 
stressors cause or exacerbate MS?

c)  Could the veteran's history of 
diabetes in her family and her racial 
background have caused her MS to go 
undiagnosed for years?

d)  If symptoms of MS were noted prior 
to the formal diagnosis in 1998, were 
they apparent during the seven year 
presumptive period (ending July 31, 
1986)?

e)  Is it at least as likely as not that 
the veteran's MS is the result of her 
time in service?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

In answering the aforementioned questions, 
the VA examiner should provide thorough and 
well-supported conclusions, with specific 
references to the evidence of record.

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraphs above, the 
claims of entitlement to service connection 
for MS and optic neuritis should be 
readjudicated.  If the claims remain denied, a 
supplemental statement of the case should be 
provided to the veteran and her 
representative.  After they have had an 
adequate opportunity to respond, these issues 
should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


